CLECO POWER LLC EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges UNAUDITED (THOUSANDS, EXCEPT RATIOS) 2008 2007 2006 2005 2004 Earnings from continuing operations $ 113,832 $ 84,673 $ 64,828 $ 59,081 $ 52,202 Income taxes 27,956 29,613 33,059 37,495 27,691 Earnings from continuing operations before income taxes $ 141,788 $ 114,286 $ 97,887 $ 96,576 $ 79,893 Fixed charges: Interest, long-term debt $ 51,636 $ 32,903 $ 33,138 $ 24,583 $ 26,909 Interest, other (including interest on short-term debt) 13,397 8,408 4,662 2,431 984 Amortization of debt expense, premium, net 1,892 1,399 1,295 1,482 1,797 Portion of rentals representative of an interest factor 523 558 506 283 267 Total fixed charges $ 67,448 $ 43,268 $ 39,601 $ 28,779 $ 29,957 Earnings from continuing operations before income taxes $ 141,788 $ 114,286 $ 97,887 $ 96,576 $ 79,893 Total fixed charges from above 67,448 43,268 39,601 28,779 29,957 Earnings from continuing operations before income taxes and fixed charges $ 209,236 $ 157,554 $ 137,488 $ 125,355 $ 109,850 Ratio of earnings to fixed charges 3.10 x 3.64 x 3.47 x 4.36 x 3.67 x
